2017 UT App 77



               THE UTAH COURT OF APPEALS

                        ANDREW VEYSEY,
                          Appellee,
                               v.
                        ALEXIS NELSON,
                          Appellant.

                            Opinion
                       No. 20150609-CA
                       Filed May 4, 2017

           Third District Court, Salt Lake Department
               The Honorable Barry G. Lawrence
                          No. 984907587

         Troy L. Booher and Beth E. Kennedy,1 Attorneys
                          for Appellant
               Jenna Hatch, Attorney for Appellee

JUDGE GREGORY K. ORME authored this Memorandum Decision,
 in which JUDGE STEPHEN L. ROTH concurred. JUDGE J. FREDERIC
        VOROS JR. concurred in the result, with opinion.

ORME, Judge:

¶1    Alexis Nelson (Mother), formerly known as Alexis
Veysey, appeals the district court’s order denying her claim for
daycare-expense arrearages. We affirm.

¶2    In 2013, Mother sought reimbursement from Andrew
Veysey (Father) for daycare expenses that she incurred between


1. Alexandra Mareschal, a law school graduate who had not yet
been admitted to the Utah Bar, presented oral argument on
behalf of Appellant under rule 14-807 of the Utah Rules of
Judicial Administration. See Utah R. Jud. Admin. 14-807(d)(3)(F).
                         Veysey v. Nelson


2002—over a decade earlier—and 2006. The commissioner
denied her claim in substantial part, holding that laches and the
applicable statute of limitations precluded the recovery of
daycare expenses incurred before 2005. Mother filed an objection
with the district court, which conducted an evidentiary hearing
and approved the commissioner’s order.

¶3     Mother appealed, and we vacated the order and
remanded for additional findings of fact and conclusions of law.
See Veysey v. Veysey, 2014 UT App 264, ¶ 21, 339 P.3d 131. In that
prior appeal, we concluded that ‚variable daycare expenses
constitute*d+ child support‛ and that the statute of limitations
did ‚not preclude Mother from seeking reimbursement for the
pre-2005 daycare expenses.‛2 Id. ¶ 15. We noted, however, that if
supported by adequate factual findings, laches could equitably
preclude the recovery of daycare expenses that were legally
recoverable under the statute of limitations. See id. ¶ 18.

¶4    On remand, the district court held that laches barred most
of Mother’s reimbursement claims. Mother, a lawyer, then filed a
motion to alter or amend the judgment, claiming that Utah law
prohibits the application of laches when an action is timely
under the applicable statute of limitations. The district court
denied that motion. Mother appeals.

¶5      Mother raises two arguments. First, she argues that the
district court erroneously applied the doctrine of laches.
Whether laches applies is a question of law, which we review for




2. See Utah Code Ann. § 78B-5-202(6)(a)(i) (LexisNexis Supp.
2016) (providing that ‚*a+ child support order . . . may be
enforced . . . within four years after the date the youngest child
reaches majority‛). Although this statute has been amended, the
changes are inconsequential in the context of this case. Therefore,
for ease of reference, we cite its most recent codification.



20150609-CA                     2                2017 UT App 77
                         Veysey v. Nelson


correctness.3 See Johnson v. Johnson, 2014 UT 21, ¶ 8 & n.11, 330
P.3d 704. Second, Mother claims that the district court erred by
concluding that she unreasonably delayed her action and that
her delay prejudiced Father. The application of laches to a
particular set of facts and circumstances ‚presents a mixed
question of law and fact.‛ See id. ¶ 8. Within that framework,
‚we review the trial court’s conclusions of law for correctness‛
and ‚will disturb *its+ findings of fact only if they are clearly
erroneous.‛ Matthews v. Galetka, 958 P.2d 949, 950 (Utah Ct. App.
1998). Although ‚we typically grant some level of deference to
the trial court’s application of law to the facts,‛ Wayment v.
Howard, 2006 UT 56, ¶ 9, 144 P.3d 1147, the court’s determination
must be supported by adequate factual findings, see Anderson v.
Thompson, 2008 UT App 3, ¶ 42, 176 P.3d 464.

¶6    Mother argues that ‚Utah law precludes laches as a
defense to court-ordered child support, including variable
daycare expenses.‛ Specifically, she asserts that the Utah
Supreme Court has ‚rejected the application of laches as a
defense to legal claims.‛

¶7     In support of her assertion, Mother cites DOIT, Inc. v.
Touche, Ross & Co., 926 P.2d 835 (Utah 1996), where the Utah
Supreme Court stated that when ‚the plaintiff’s claims are based
in law, the statute of limitations, not the doctrine of laches,
governs the timing surrounding a plaintiff’s filing of a
complaint.‛ Id. at 845. But DOIT failed to note that Utah has
‚abolished any formal distinction between law and equity,‛
Borland v. Chandler, 733 P.2d 144, 146 (Utah 1987), and in support
of the proposition Mother cites, DOIT relied on United States
Supreme Court authority that predates the Federal Rules of Civil


3. By focusing on laches, we adhere to the analytical framework
employed in our prior opinion and the law of the case
established there and relied upon by the district court on
remand. In so doing, we do not reject the alternative route to
affirmance explained by Judge Voros in his separate opinion.



20150609-CA                     3               2017 UT App 77
                          Veysey v. Nelson


Procedure, see DOIT, 926 P.2d at 845. With the adoption of the
Federal Rules of Civil Procedure in 1938, however, the
distinction between law and equity was abolished in the federal
courts. See Dairy Queen, Inc. v. Wood, 369 U.S. 469, 472 n.5 (1962).
See also Borland, 733 P.2d at 146 (noting that ‚[i]t is well
established that equitable defenses may be applied in actions at
law and that principles of equity apply wherever necessary to
prevent injustice‛). And in the years following DOIT, the Utah
Supreme Court has specifically held that ‚*t+he doctrine of laches
may apply in equity, whether or not a statute of limitation also
applies and whether or not an applicable statute of limitation has
been satisfied.‛ Insight Assets, Inc. v. Farias, 2013 UT 47, ¶ 18, 321
P.3d 1021 (alteration in original) (citation and internal quotation
marks omitted). Accordingly, because laches may apply in
situations where the statute of limitations has not yet run, the
existence of a statute of limitations does not, as Mother suggests,
automatically preclude application of the laches doctrine.4

¶8      Mother also contends that her delay was reasonable and
that it did not prejudice Father. The laches doctrine ‚is founded
upon considerations of time and injury.‛ Id. ¶ 17 (citation and
internal quotation marks omitted). ‚To successfully assert a
laches defense, a defendant must establish both that the plaintiff
unreasonably delayed in bringing an action and that the
defendant was prejudiced by that delay.‛ Borland, 733 P.2d at
147.

¶9     In regard to unreasonable delay, Mother claims that her
action was reasonable because it was timely under the applicable
statute of limitations. See Utah Code Ann. § 78B-5-202(6)(a)(i)


4. We also reject Mother’s contention that the application of an
equitable defense to a legal claim violates the separation of
powers doctrine. Cf. Miller v. French, 530 U.S. 327, 340 (2000)
(‚*W+e should not construe a statute to displace courts’
traditional equitable authority absent the ‘clearest command’ or
an ‘inescapable inference’ to the contrary*.+‛) (citations omitted).



20150609-CA                      4                 2017 UT App 77
                         Veysey v. Nelson


(LexisNexis Supp. 2016). Relying on Lee v. Gaufin, 867 P.2d 572
(Utah 1993), Mother insists that any action consistent with the
applicable statute of limitations is ‚reasonable per se.‛ See id. at
576 (stating that statutes of limitations ‚necessarily allow a
reasonable time in which to file a lawsuit‛) (citation and internal
quotation marks omitted).

¶10 We have largely dispelled this notion. See supra ¶ 7.
Additionally, as the district court noted, Mother waited more
than a decade to seek reimbursement for some of the daycare
expenses, yet Utah law required Mother to notify Father of
changes in child care providers and expenses within thirty days.
See Utah Code Ann. § 78B-12-214(2)(b)(ii) (LexisNexis 2012) (‚In
the absence of a court order to the contrary, the parent shall
notify the other parent of any change of child care provider or
the monthly expense of child care within 30 calendar days of the
date of the change.‛). And although Father knew about the
change in daycare providers, there is nothing in the record that
indicates he was aware of any change in his financial obligations
relative to daycare expenses. Because the district court found
that Mother did not have a justifiable explanation for her delay,
and because it supported its conclusion with adequate findings,
it did not err when it held that her delay was unreasonable.

¶11 Mother also claims that her delay did not prejudice
Father. She points out that ‚[l]aches is designed to shelter a
prejudiced defendant from the difficulties of litigating
meritorious claims after an unexplained delay.‛ Fundamentalist
Church of Jesus Christ of Latter-Day Saints v. Horne, 2012 UT 66,
¶ 37, 289 P.3d 502. Thus, Mother argues, there was no prejudice
to Father because her delay did not cause any difficulty in
demonstrating the amount owed.5




5. In relation to this argument, Mother asserts that the district
court clearly erred by barring the recovery of daycare expenses
before April 2005 but allowing their recovery thereafter.
                                                  (continued…)


20150609-CA                     5                 2017 UT App 77
                         Veysey v. Nelson


¶12 But the district court made several findings to the
contrary. Specifically, the district court found that the passage of
time ‚contributed to *Mother+’s inability to properly and
reasonably support the amount of her claims‛ and that the
methodology she used in calculating those claims was confusing.
For example, the district court pointed to Mother’s payment
summary. The summary included only credit card payments
that she made directly to the daycare provider, which was the
children’s private school. As a result, the ledger did not clearly
allocate expenses between basic tuition and after-school care, nor
did it reflect any adjustment to distinguish between basic child
care and enrichment programs. Likewise, it did not account for
any cash payments Father might have made after 2002.6

¶13 Additionally, and contrary to what Mother suggests,
showing a lack of prejudice involves demonstrating more than a
mere ability to approximate the amount Father owes. Based on
its finding that Father was never informed of the increased
daycare expense, the district court held that Father was
prejudiced because he never had the opportunity to object or to
collaborate with Mother to find a less expensive daycare
provider. Indeed, Father might well have assumed, in the
absence of timely notice of an increase in daycare expenses, that
the shift in daycare provider did not entail an increase in


(…continued)
According to Mother, no facts in the record ‚support the
apparently arbitrary cutoff date.‛ But Father has expressly
acknowledged—below and on appeal—that he is not
challenging the recovery of expenses after that date.
Accordingly, there is no dispute as to those amounts, and we
have no occasion to discuss this contention further.

6. While Mother disputed this contention, Father insisted he
might have made some payments in cash, which possibility the
district court deemed impossible to confirm or dispel because of
the passage of time.



20150609-CA                     6                 2017 UT App 77
                         Veysey v. Nelson


expense worth mentioning. In sum, we conclude that the district
court supported its conclusion with adequate findings and
therefore did not err in concluding that Mother’s unreasonable
delay prejudiced Father.

¶14 In our previous opinion, we recognized that laches could
be a viable defense, if supported with appropriate findings of
fact. Such findings were made here.7 The district court provided
adequate findings that support its conclusion that Mother
unreasonably delayed her action to recover amounts that
allegedly became due many years ago and that her delay
prejudiced Father. Accordingly, the district court did not
erroneously apply the doctrine of laches to Mother’s claim for
reimbursement of daycare expenses.

¶15   Affirmed.



VOROS, Judge (concurring in the result):

¶16 I concur in the judgment of the court but on an alternative
ground. See Bailey v. Bayles, 2002 UT 58, ¶ 10, 52 P.3d 1158 (‚*A+n
appellate court may affirm the judgment appealed from if it is
sustainable on any legal ground or theory apparent on the
record . . . .‛ (citation and internal quotation marks omitted)). I
would affirm on the ground that Mother’s claim is barred by
section 78B-12-214 of the Utah Code.

¶17 Section 214 provides, ‚In the absence of a court order to
the contrary, the parent [who incurs childcare expenses] shall
notify the other parent of any change of child care provider or


7. The district court’s thoughtful and systematic findings of fact
and conclusions of law are appreciated. The ‚redline‛ style that
the court used in amending the order Mother proposed made it
easy for us to discern what the court actually found as opposed
to what the drafting party hoped it would find.



20150609-CA                     7                2017 UT App 77
                          Veysey v. Nelson


the monthly expense of child care within 30 calendar days of the
date of the change.‛ Utah Code Ann. § 78B-12-214(2)(b)(ii)
(LexisNexis 2012). A parent who fails to comply with this
requirement ‚may be denied the right . . . to recover the other
parent’s share of the expenses.‛ Id. § 78B-12-214(3).

¶18 The district court found that ‚there was nothing
presented to the Court indicating that any increased child care
expense was ever communicated‛ to Father. Mother thus did
not, to paraphrase section 214, notify Father of the change in the
monthly expense of child care within 30 calendar days of the
date of the change. This failure to notify satisfies section 214’s
factual predicate. In addition, the court determined that Mother
should be denied the right to recover Father’s share of expenses
incurred before April 2005. Therefore, although the district court
found section 214 persuasive rather than dispositive, I would
affirm its judgment under that section.

¶19 This resolution of the appeal is, I believe, the most
straightforward and analytically sound. For example, it would
allow us to sidestep the analysis required by F.M.A. Financial
Corp. v. Build, Inc., 404 P.2d 670, 672 (Utah 1965), referring to ‚the
practically invariable rule that laches cannot be a defense before
the statutory limitation has expired,‛ and Insight Assets, Inc. v.
Farias, 2013 UT 47, ¶ 18, 321 P.3d 1021, holding that ‚that rule is
not absolute.‛ In addition, it is not crystal clear to me that Insight
Assets permits application of the doctrine of laches in this case;
that opinion states that ‚*t+he doctrine of laches may apply in
equity, whether or not a statute of limitation also applies and
whether or not an applicable statute of limitation has been
satisfied.‛ Id. (alteration in original) (emphasis added) (citation
and internal quotation marks omitted). The emphasized
language requires us, I believe, to resolve whether the district
court here applied the doctrine of laches ‚in equity.‛ I am not
confident that it did. But I am confident that section 214
authorized the district court’s judgment. I would therefore
affirm on that ground.




20150609-CA                      8                 2017 UT App 77